September 19, 2011 Mr. Ernest Greene Staff Accountant Division of Corporation Finance United States Securities and Exchange Commission Washington, DC 20549-7010 RE:DXP Enterprises, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 - Filed March 16, 2011 Form 10-Q for the period ended June 30, 2011 - Filed July 27, 2011 File No. 0-21513 Dear Mr. Greene: I have reviewed the comments contained in your letter to me dated August 31, 2011.DXP plans to respond to your letter on, or before, September 28, 2011. Sincerely, /s/ Mac McConnell Mac McConnell Senior Vice President & CFO MM:sb
